                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JARRETT CASTELONIA,                              :
     Plaintiff                                   :            No. 1:19-cv-27
                                                 :
               v.                                :            (Judge Kane)
                                                 :
C.O. HOLLENBUSH, et al.,                         :
      Defendants                                 :

                                        MEMORANDUM

       On October 24, 2018, pro se Plaintiff Jarrett Castelonia (“Plaintiff”), who is currently

incarcerated at the Northumberland County Prison in Coal Township, Pennsylvania, initiated the

above-captioned action by filing a complaint pursuant to 42 U.S.C. § 1983 against Defendants

C.O. Hollenbush (“Hollenbush”), Mr. Shuman (“Shuman”), Officer Ashton (“Ashton”), Patty

Kulenguskey (“Kulenguskey”), Brian Davis (“Davis”), Warden Kovach (“Kovach”), and Lt.

Greek (“Greek”) in the United States District Court for the Eastern District of Pennsylvania.

(Doc. No. 2.) In an Order dated October 25, 2018, the United States District Court for the

Eastern District of Pennsylvania transferred the above-captioned action to this Court. (Doc. No.

5.) Presently before the Court is Defendant Kulenguskey’s motion to dismiss Plaintiff’s

complaint (Doc. No. 38) and brief in support thereof (Doc. No. 40). Plaintiff has neither filed an

opposition brief nor moved for an extension of time to do so. Accordingly, because the time

period for filing an opposition brief has expired, the motion to dismiss is ripe for disposition.

I.     BACKGROUND

       Plaintiff alleges that on June 15, 2017, he was arrested by Defendant Hollenbush “after a

pursuit that ended in a car crash.” (Doc. No. 2 ¶ 11.) After the pursuit, Plaintiff “was tased

while in a creek of water.” (Id.) He maintains that at no time did he received medical attention

even after he expressed experiencing “extreme pain in [his] rib area.” (Id.)
       On June 16, 2017, Plaintiff was transported from the Columbia County Prison to the

Northumberland County Jail. (Id. ¶ 14.) Upon his arrival, Plaintiff informed staff members

about the pain in his rib cage but received no help. (Id. ¶ 15.) Plaintiff received a routine

evaluation and a mental health screening and was placed on a 72-hour quarantine for “new

commits.” (Id. ¶¶ 15-16.)

       On June 17, 2017, Plaintiff “awoke to find that his right thigh was swollen to the point

that it was hard for [him] to walk.” (Id. ¶ 17.) He notified several staff members and was told to

submit a sick call slip, which he did. (Id.) Plaintiff eventually spoke to Defendants Davis and

Kulenguskey “on several occasions” regarding his “leg being swollen and growing larger by the

day, thus making it nearly impossible for [him] to walk.” (Id. ¶ 18.) Plaintiff maintains that

from his very first encounter with Defendants Davis and Kulenguskey, he “was prescribed

numerous medications for inflam[m]ation and the steroid [prednisone], and told to drink water

and that there wasn’t anything wrong.” (Id. ¶ 20.) He received “several medications . . . without

any concrete diagnosis.” (Id. ¶ 21.) According to Plaintiff, Defendants Davis and Kulenguskey

also “began suggesting to other medical staff and county corrections staff that Plaintiff was

indeed faking.” (Id. ¶ 22.) Plaintiff maintains that he notified Defendants Green, Shuman, and

Kovach of his “extreme pain” but that they did not “render assistance.” (Id. ¶¶ 22-23.)

       On June 24, 2017, Plaintiff “could not take the pain any longer.” (Id. ¶ 26.) He spoke to

Defendant Greek, who told Plaintiff that “the issue was out of his hands.” (Id.) Plaintiff asked

for a grievance. (Id.) An hour later, “Nurse Karen” came to see Plaintiff, examined his leg, and

referred him to see the doctor the following morning. (Id. ¶ 27.) Plaintiff was seen by Dr.

Morlock on June 25, 2017. (Id. ¶ 28.) Dr. Morlock examined Plaintiff’s leg and “immediately

suggested to other medical staff to call 911.” (Id.) Plaintiff was subsequently transported to



                                                 2
Geisinger Medical, where he learned that he did not have any blood flow in his right leg. (Id.

¶¶ 28-29.) Plaintiff spent a month and a half in the hospital to undergo “repeated surgeries.” (Id.

¶ 29.) Ultimately, Plaintiff learned that he suffered from deep vein thrombosis. (Id.) Based on

these allegations, Plaintiff asserts violations of his due process rights under the Fourteenth

Amendment as well as his rights under the Eighth Amendment. (Id. ¶¶ 41-42.) Plaintiff requests

injunctive relief as well as compensatory and punitive damages. (Id. ¶¶ 43-45.)

II.    LEGAL STANDARD

       A.      Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

       Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224,

232 (3d Cir. 2008). The plaintiff must present facts that, accepted as true, demonstrate a

plausible right to relief. See Fed. R. Civ. P. 8(a). Although Federal Rule of Civil Procedure

8(a)(2) requires “only a short and plain statement of the claim showing that the pleader is entitled

to relief,” a complaint may nevertheless be dismissed under Federal Rule of Civil Procedure

12(b)(6) for its “failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P.

12(b)(6).

       When ruling on a motion to dismiss under Rule 12(b)(6), the court accepts as true all

factual allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009); In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). To prevent

dismissal, all civil complaints must set out “sufficient factual matter” to show that their claims

are facially plausible. See Iqbal, 556 U.S. at 678; Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009). The plausibility standard requires more than a mere possibility that the



                                                  3
defendant is liable for the alleged misconduct: “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” See Iqbal, 556 U.S. at 679 (citing Fed. R.

Civ. P. 8(a)(2)).

        Accordingly, the United States Court of Appeals for the Third Circuit has identified the

following steps that a district court must take when reviewing a 12(b)(6) motion: (1) identify the

elements that a plaintiff must plead to state a claim; (2) identify any conclusory allegations

contained in the complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint “plausibly give rise to

an entitlement to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(internal citations and quotation marks omitted). The Third Circuit has specified that in ruling on

a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a court must consider only the

complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents.” See Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

        In the context of pro se prisoner litigation, the court must be mindful that a document

filed pro se is “to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A

pro se complaint, “however inartfully pleaded,” must be held to “less stringent standards than

formal pleadings drafted by lawyers” and can be dismissed for failure to state a claim only if it

appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim that

would entitle him to relief. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).




                                                  4
        B.      Section 1983 Standard

        Section 1983 is the vehicle by which private citizens may seek redress for violations of

federal constitutional rights committed by state officials. See 42 U.S.C. § 1983. The statute

states, in pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means through which “to

vindicate violations of federal law committed by state actors.” See Pappas v. City of Lebanon,

331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85

(2002)). To state a cause of action under Section 1983, a plaintiff must allege that: (1) the

conduct complained of was committed by persons acting under color of state law; and (2) the

conduct violated a right, privilege, or immunity secured by the Constitution or laws of the United

States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting West

v. Atkins, 487 U.S. 42, 48 (1988)).

III.    DISCUSSION

        A.      Plaintiff’s Complaint

        As noted above, Plaintiff alleges that Defendant Kulenguskey violated his due process

rights under the Fourteenth Amendment, as well as his rights under the Eighth Amendment, by

not providing adequate medical care for his leg pain. Plaintiff’s complaint, however, does not

clarify whether he was a pretrial detainee or a convicted prisoner during the relevant time period.

Pretrial detainees’ claims of inadequate medical care arise under the Fourteenth Amendment

rather than the Eighth Amendment. See Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581

                                                   5
(3d Cir. 2003). The Supreme Court, however, has held that the Fourteenth Amendment affords

pretrial detainees protections that are “at least as great” as those afforded to convicted prisoners

under the Eighth Amendment. See id. (quoting City of Revere v. Mass. Gen. Hosp., 463 U.S.

239, 244 (1983)). In the context of claims for inadequate medical care, the Third Circuit has

“found no reason to apply a different standard than that set forth in Estelle[v. Gamble, 429 U.S.

97 (1976)] (pertaining to prisoners’ claims of inadequate medical care under the Eighth

Amendment) when evaluating whether a claim for inadequate medical care by a pretrial detainee

is sufficient under the Fourteenth Amendment.” See id. Accordingly, the Court will analyze

Plaintiff’s claim under the framework of the Eighth Amendment. 1 See id. at 582.

       To establish an Eighth Amendment claim based on a prison’s denial of medical care, an

inmate must allege acts or omissions by prison officials that were sufficiently harmful to

evidence deliberate indifference to a serious medical need. See Spruill v. Gillis, 372 F.3d 218,

235 (3d Cir. 2004); Natale, 318 F.3d at 582. The relevant inquiry is whether the defendant (1)

was subjectively deliberately indifferent to (2) plaintiff’s objectively serious medical needs. See

Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994); Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d

210, 226 (3d Cir. 2015).

       The “deliberate indifference” prong of the Eighth Amendment test requires that the

defendant actually know of and disregard “an excessive risk to inmate health or safety.” See



1
  To the extent that Plaintiff asserts a substantive due process claim based upon Defendant
Kulenguskey’s actions, he cannot do so. In adopting the “more-specific-provision-rule”
established in County of Sacramento v. Lewis, 523 U.S. 833, 843-44 (1998), the Third Circuit
has noted that “[u]nder this rule, ‘if a constitutional claim is covered by a specific constitutional
provision, such as the Fourth or Eighth Amendment, the claim must be analyzed under the
standard appropriate to that specific provision, not under the rubric of substantive due process.’”
See Betts v. New Castle Dev. Ctr., 621 F.3d 249, 260-61 (3d Cir. 2010). Here, Plaintiff’s alleged
due process violations fit squarely within his Eighth Amendment claims, foreclosing any
substantive due process claims he may seek to raise.
                                                  6
Farmer, 511 U.S. at 837. Circumstantial evidence can establish subjective knowledge if it shows

that the excessive risk was so obvious that the official must have known about it. See Beers-

Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001) (citing Farmer, 511 U.S. at 842). The

Third Circuit has found deliberate indifference when a prison official: (1) knows of a prisoner’s

need for medical treatment and intentionally refuses to provide it; (2) delays necessary medical

treatment for a non-medical reason; or (3) prevents a prisoner from receiving needed or

recommended medical treatment. See Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).

       Because only egregious acts or omissions can violate this standard, mere medical

malpractice cannot result in an Eighth Amendment violation. See White v. Napoleon, 897 F.2d

103, 108-10 (3d Cir. 1990); see also Pearson v. Prison Health Servs., 850 F.3d 528, 535 (3d Cir.

2017) (“[W]hen medical care is provided, we presume that the treatment of a prisoner is proper

absent evidence that it violates professional standards of care.”); Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“[A]s long as a physician exercises

professional judgment his behavior will not violate a prisoner’s constitutional rights.”). If there

is a dispute over the adequacy of the received treatment, courts have consistently been reluctant

to second-guess the medical judgment of the attending physician. See Caldwell v. Luzerne Cty.

Corr. Facility Mgmt. Emp., 732 F. Supp. 2d 458, 472 (M.D. Pa. 2010) (“Courts will not second

guess whether a particular course of treatment is adequate or proper.”); Little v. Lycoming Cty.,

912 F. Supp. 809, 815 (M.D. Pa.), aff’d, 101 F.3d 691 (3d Cir. 1996). Therefore, a mere

difference of opinion between the prison’s medical staff and the inmate regarding the diagnosis

or treatment that the inmate receives does not support a claim of deliberate indifference. See

Pearson, 850 F.3d at 535; Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d

Cir. 1987). Moreover, a prison doctor’s use of a different treatment regimen than that prescribed



                                                 7
by a private physician does not necessarily amount to deliberate indifference. See Johnson v.

Cash, 557 F. App’x 102, 104 (3d Cir. 2013) (per curiam) (citing McCracken v. Jones, 562 F.2d

22, 24 (10th Cir. 1977)). The question is thus “whether the defendant has provided the plaintiff

with some type of treatment, despite whether it is what plaintiff wants.” See Jacobs v. Lisiak,

Civ. No. 15-00686, 2016 WL 344431, at *4 (M.D. Pa. Jan. 28, 2016); Farmer v. Carlson, 685 F.

Supp. 1335, 1339 (M.D. Pa. 1988).

       In the instant case, the Court agrees with Defendant Kulenguskey that Plaintiff’s

complaint, as pled, fails to state a plausible Eighth Amendment claim against her. Plaintiff’s

allegations against Defendant Kulenguskey amount to disagreement with the medical treatment

provided by her. With respect to Defendant Kulenguskey, Plaintiff admits that he spoke to her

“on several occasions” regarding his “leg being swollen and growing larger by the day.” (Doc.

No. 2 ¶ 18.) While he suggests that Defendant Kulenguskey “began suggesting to other medical

staff and county corrections staff that Plaintiff was indeed faking,” (id. ¶ 22), Plaintiff admits that

from his first encounter with Defendant Kulenguskey, he “was prescribed numerous medications

for inflame[m]ation and the steroid [prednisone], and told to drink water” (id. ¶ 21). Nothing in

the complaint, however, suggests that these decisions were not an exercise of Defendant

Kulenguskey’s medical judgment. Plaintiff’s disagreements with the medical treatment provided

to him by Defendant Kulenguskey simply do not suffice to maintain an Eighth Amendment

claim against her. 2 See Pearson, 850 F.3d at 535; see also Innis v. Wilson, 334 F. App’x 454,



2
  While not clear from Plaintiff’s complaint, Plaintiff also seems to suggest that his Eighth
Amendment rights were violated when medical staff delayed his receipt of treatment for deep
vein thrombosis. (Doc. No. 2 ¶¶ 29, 39.) However, nothing in the complaint suggests that
Defendant Kulenguskey was personally aware that Plaintiff suffered from deep vein thrombosis
and delayed his receipt of treatment for such. See Rode v. Dellarciprete, 845 F.2d 1195, 1207
(3d Cir. 1988) (noting that “[a]llegations of participation or actual knowledge and
acquiescence . . . must be made with appropriate particularity”).
                                                  8
456-57 (3d Cir. 2009). Accordingly, the Court will grant Defendant Kulenguskey’s motion to

dismiss.

       B.       Leave to Amend

       Courts are cautioned that because of the applicable pleading standard, a plaintiff should

generally be granted leave to amend before dismissing a claim that is merely deficient. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The federal rules allow for

liberal amendment in light of the “principle that the purpose of pleading is to facilitate a proper

decision on the merits.” See Foman v. Davis, 371 U.S. 178, 182 (1962) (citations and internal

quotations omitted). The Court may deny a motion to amend where there is “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” See id. The Court must also determine that a

proposed amendment would be futile if the complaint, as amended, would not survive a motion

to dismiss for failure to state a claim. See In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d

Cir. 2002). Here, with respect to Plaintiff’s Eighth Amendment claims against Defendant

Kulenguskey, it is neither clear that amendment would be futile nor is there any basis to believe

it would be inequitable. Accordingly, Plaintiff will be granted leave to file an amended

complaint.

III.   CONCLUSION

       For the foregoing reasons, the Court will grant Defendant Kulenguskey’s motion to

dismiss. (Doc. No. 38.) Plaintiff will be granted leave to file an amended complaint as to his

Eighth Amendment claims. An appropriate Order follows.




                                                  9
